Name: Commission Regulation (EEC) No 2137/90 of 24 July 1990 fixing for the 1990/91 marketing year the minimum price to be paid to producers for peaches and the amount of production aid for peaches in syrup and/or natural fruit juice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 195/20 Official Journal of the European Communities 26. 7. 90 COMMISSION REGULATION (EEC) No 2137/90 of 24 July 1990 fixing for the 1990/91 marketing year the minimum price to be paid to producers for peaches and the amount of production aid for peaches in syrup and/or natural fruit juice the prices and amounts fixed in ecus for that marketing year (4) lays down the list of prices and amounts to within the coefficient of 1,001712 is to be applied within the framework of the system for the automatic dismantlement of negative monetary compensatory amounts ; whereas the prices and amounts fixed in ecus by the Commission for the 1990/91 marketing year must take account of the ensuing reduction ; Whereas the minimum price to be paid to producers in Spain and Portugal and the production aid for the products obtained are to be determined as provided for in Articles 118 and 304 of the Act of Accession ; whereas the representative period for determining the minimum price is laid down in Council Regulation (EEC) No 461 /86 of 25 February 1986 laying down, on account of the acces ­ sion of Spain and Portugal, rules on the production aid system in respect of processed fruit and vegetables ^; whereas the application of these provisions leads to the result that the minimum prices and the aid to be fixed for Portugal are the same as those to be fixed for the other Member States, other than Spain ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion without the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1202/90 (2), and in particular Articles 4 (4) and 5 (5) thereof, Whereas Council Regulation (EEC) No 1206/90 (3) lays down general rules for the system of production aid for processed fruit and vegetables ; Whereas, under Article 4 ( 1 ) of Regulation (EEC) No 426/86, the minimum price to be paid to producers it to be determined on the basis of, firstly, the minimum price applying during the previous marketing year, secondly, the movement of basic prices in the fruit and vegetables sector, and thirdly, the need to ensure the normal marke ­ ting of fresh products for the various uses, including supply of the processing industry ; Whereas Article 5 of Regulation (EEC) No 426/86 lays down the criteria for fixing the amount of production aid ; whereas account must, in particular, be taken of the aid fixed for the previous marketing year adjusted to take account of changes in the minimum price to be paid to producers and the difference between the cost of the raw material in the Community and in the major competing third countries ; Whereas Article 4 of Regulation (EEC) No 1206/90 provides for the establishment of a system of monetary adjustment with the aim of correcting production aid by the impact, on the minimum price minus the aid, of the differences between the agricultural conversion rate and the average of the market exchange rates during a period to be determined ; whereas, in view of the current market situation and in order to ensure normal competition with third countries, such a system of adjustment should be implemented by applying a coefficient to the aid ; Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending HAS ADOPTED THIS REGULATION : Article 1 For the marketing year 1990/91 : (a) the minimum price referred to in Article 4 of Regula ­ tion (EEC) No 426/86 to be paid to producers for peaches ; and (b) the production aid referred to in Article 5 of the same Regulation for peaches in syrup and/or in natural fruit juice ; shall be as set out in the Annex 1 . Article 2 1 . A coefficient equal to the impact on the cost price of the difference between the average market exchange rate and the agricultural conversion rate applicable at the beginning of the marketing year shall be applied to production aid. (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 119, 11 . 5. 1990, p. 66. (J) OJ No L 119, 11 . 5. 1990, p. 74. 0 OJ No L 83, 30 . 3 . 1990, p . 102 . 0 OJ No L S3, 1 . 3 . 1986, p . 15 . 26 . 7. 90 Official Journal of the European Communities No L 195/21 2. For the purposes of paragraph 1 :  'cost price' means the minimum price to the producer less the aid,  'average market exchange rate' means the average of the rates used to calculate the monetary compensatory amounts during the first quarter of the year in which the marketing year in question commences. 3. The coefficients calculated in accordance with para ­ graph 1 shall be as set out in Annex II . Article 3 Where processing takes place outside the Member State in which the produce was grown, such Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission No L 195/22 Official Journal of the European Communities 26. 7. 90 ANNEX I Minimum price to be paid to producers Product Ecus/100 kg net, ex producer Spain OtherMember States Peaches intended for the manufacture of peaches in syrup and/or natural fruit juice 25,697 27,008 Production aid Product Ecus/100 kg net, for products obtained from raw materials grown in Spain (') Other Member States (2) Peaches in syrup and/or natural fruit juice 11,054 12,365 (') The amount shown in this column is applicable only when the products are processed in Spain. In cases where such products are processed outside Spain, no production aid is applicable. p) The amount shown in this column is applicable only when the products are processed in a Member State other than Spain. In cases where such products are processed in Spain, no production aid is applicable. ANNEX II The coefficients referred to in Article 2 (3) of Regulation (EEC) No 2137/90 for the 1990/91 marke ting year Bfrs 1 Dkr 1 DM 1 Dr 0,9944 Pta 1,0201 FF 1 £ Irl 1 Lit 1 F1 1 Esc 1,0114 £ 0,9202